Name: Commission Regulation (EEC) No 472/89 of 24 February 1989 amending Regulation (EEC) No 1609/88 as regards the latest date of entry into storage for butter sold under Regulation (EEC) No 570/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 89 Official Journal of the European Communities No L 53/33 COMMISSION REGULATION (EEC) No 472/89 of 24 February 1989 amending Regulation (EEC) No 1609/88 as regards the latest date of entry into storage for butter sold under Regulation (EEC) No 570/88 the abovementioned Regulation should be amended in respect of butter of a fat content of less than 82 % ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas, in accordance with Article 1 of Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 352/89 (4), butter put up for sale must have been taken into storage before a date to be determined ; whereas the latest dates of entry into storage of butter are fixed by Commission Regulation (EEC) No 1609/88 (^ as last amended by Regulation (EEC) No 94/89 (*)v whereas, in view of the levels of stocks, the date in the second paragraph of Article 1 of HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 1 of Regulation (EEC) No 1609/88, '1 April 1987' is hereby replaced by '1 May 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 110, 29 . 4. 1988, p. 27. 0 OJ No L 55, 1 . 3. 1988, p. 31 . (4) OJ No L 42, 14. 2. 1989, p. 7. 0 OJ No L 143, 10. 6 . 1988, p. 23 . ( «) OJ No L 14, 18 . 1 . 1989, p. 5.